Citation Nr: 0202415	
Decision Date: 03/14/02    Archive Date: 03/25/02

DOCKET NO.  97-00 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for residuals of shrapnel wounds of the right calf 
with multiple retained foreign bodies.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

William W. Berg, Counsel




INTRODUCTION

The veteran served on active duty from December 1950 to 
September 1952.  

This appeal arises from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that confirmed a 20 percent 
evaluation for residuals of a shrapnel wound of the right 
calf.

In a February 1998, decision the Board of Veterans' Appeals 
(Board) affirmed the denial of an evaluation in excess of 20 
percent.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court").  In accordance with a 
joint motion for remand, the Court vacated the Board's 
decision and remanded the case to the Board for further 
action.

In November 1999, in accordance with instructions contained 
in the joint motion, this case was remanded to the RO for 
additional development.  In May 2001, the RO continued its 
denial of the claimed benefit.  The matter is now before the 
Board for final appellate consideration.  

In its previous Remand, the Board noted that subsequent to 
the Board's decision in February 1998, the veteran had 
claimed entitlement to an earlier effective date for a grant 
of service connection for residuals of shrapnel wounds of the 
right calf with multiple retained foreign bodies.  The issue 
was referred to the RO for appropriate action.  No action was 
taken.  The issue is again referred to the RO for action 
deemed appropriate.  


FINDINGS OF FACT

1.  The veteran's reopened claim for an increased rating for 
his service-connected shrapnel wounds was received in August 
1995 and continuously prosecuted thereafter.  

2.  In the circumstances of this case, the criteria for 
evaluating muscle injuries that became effective on July 3, 
1997, are neither more nor less favorable to the veteran's 
claim.  

3.  The residuals of shrapnel wounds of the right calf, with 
multiple retained foreign bodies, are manifested by 
complaints of pain and muscle spasms productive of no more 
than moderately severe disability.  

4.  The scars of the right calf, residuals of service-
connected shrapnel wounds, are well healed, nontender and 
nonadherent.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent for residuals of shrapnel wounds of the right calf 
with multiple retained foreign bodies have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
4.7, 4.56, 4.73, Diagnostic Code 5311 (1996 & 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(2001), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected shrapnel wound.  

The service medical records show that on August 30, 1951, 
while digging a machine gun emplacement, the veteran incurred 
multiple shell fragment wounds below the right knee.  Two 
small metal fragments were removed at a Battalion Aid Station 
on the day of injury.  Later that day, at the 25th Clearing 
Company, it was reported that the veteran was a non-battle 
casualty and that his wounds were accidentally incurred.  His 
wounds were described as multiple penetrating bullet fragment 
wounds of the upper half of the anterior and lateral region 
of the right tibia.  There were said to be about 8 to 10 
wounds.  

The veteran was transferred on the date of injury to a Mobile 
Army Surgical Hospital (MASH), where his wounds were 
described as multiple superficial shell fragment wounds below 
the right knee without nerve or artery involvement or bone 
damage.  The veteran underwent debridement under local 
anesthesia of what were described as "multiple small 
penetrating wounds" of the right leg.  It was reported that 
fragments were not removed.  Following debridement, the 
diagnosis was "[w]ound missile superficial multiple below 
rt. knee."  He was returned to duty on September 18, 1951.  
No other treatment for the wounds was reported during 
service.  The report of his September 1952 separation 
examination shows that he reported having occasional cramps 
in the right calf, but it was felt that there was no evidence 
of "perineal" (peroneal) nerve involvement.  No other 
symptoms were reported.  

In a July 1954 claim for outpatient treatment, the veteran 
reported receiving treatment for the right calf injury from 
August 30 to September 28, 1951.  

On VA examination in December 1962, the examiner stated that 
the veteran seemed to be having no particular trouble with 
his right leg at the present time.  An examination of the 
right lower leg revealed four scars.  Two scars were located 
at the level of the middle one-third of the leg.  The more 
anterior of these measured 2 1/2 inches in length.  The more 
posterior measured about one inch in diameter.  Both scars 
were well healed, nontender and almost invisible.  

There was an additional well-healed one-inch scar immediately 
lateral to the patellar tendon and another well-healed one-
inch scar at the level of the medial tibial plateau.  These 
scars were all described as nontender, nonadherent, and 
productive of no difficulty.  The right calf was determined 
to be one-half inch smaller than the left, with no evidence 
of muscle hernia, nerve, or arterial injury.  The examiner 
stated that there was no impairment of motion in the right 
knee or right ankle.  X-rays of the right lower leg revealed 
one metallic foreign body about 6 to 7 millimeters in length 
at the level of the junction of the upper and middle one-
thirds of the leg.  Several other smaller metallic foreign 
bodies were visible in the region of the proximal tibia.  The 
bony structures were within normal limits.  The diagnosis was 
shrapnel wound of the right calf, healed, with multiple 
retained metallic foreign bodies.  

In a rating decision dated in January 1963, the RO granted 
service connection for a moderately severe shrapnel wound of 
the right calf with multiple retained metallic foreign 
bodies.  The RO assigned a 20 percent evaluation under 
Diagnostic Code 5311, effective from November 15, 1962, the 
date of receipt of the initial claim for service connection.  
The veteran was informed of this determination in February 
1963 but did not initiate an appeal from the rating assigned.  
A rating decision dated in May 1963 continued the 20 percent 
evaluation.  The veteran was likewise informed that the 
rating had been continued, but he did not appeal.  The 20 
percent rating has been in effect ever since and is now 
protected.  38 C.F.R. 3.951(b) (2001).  

The veteran's reopened claim for an increased rating for his 
service-connected shrapnel wound was received in August 1995.  
In his claim for increase, the veteran stated that he 
experienced pain in both legs due to sciatica, arthritis, and 
rheumatism.  He said that he had difficulty standing and 
walking due to pain and reported that he could not take 
Ibuprofen for pain because his physician had informed him 
that it would destroy his remaining kidney.  He submitted 
private treatment records, which show that he underwent a 
right nephrectomy for renal cancer in March 1994, but 
received no treatment relevant to the issue on appeal.  He 
did not provide any information pertaining to treatment of 
his service-connected shrapnel wound residuals since service.  

On VA examination in December 1995, the veteran reported 
having several pieces of shrapnel removed from his right calf 
and later developing an infection at the suture site.  He 
stated that he was treated and then returned to duty.  He 
reported that in April 1995, he twisted his leg getting out 
of a car and developed severe pain in the right hip and lower 
back radiating down to the leg.  He stated that he had 
arthritis in his back, and pain in the back and right hip 
that radiated into the right leg.  He said that he was seen 
by his physician twice and given cortisone shots and muscle 
relaxants.  He reported that he was referred to orthopedics 
and was diagnosed with arthritis of the back.  He currently 
complained of intermittent spasms in the right calf.  He also 
complained of numbness in his feet of several years' 
duration.  He denied having any swelling or weakness in the 
knee joint.  His reported medical history did not include any 
reference to residuals of the shrapnel wounds.  

An examination of the lower extremities revealed no 
peripheral edema.  The veteran's pulses were palpable and 
symmetrical.  The examiner stated that there was no muscle 
atrophy or tenderness in the calf muscle.  The veteran had 
muscle strength of 5/5 in both lower extremities.  His nerves 
were grossly intact.  An X-ray study revealed small shrapnel 
fragments overlying the proximal tibia with no arthritic 
changes.  The pertinent diagnosis was status post gunshot 
wound to the right calf with shrapnel fragments still present 
and frequent muscle spasms.  

Pertinent Law

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations is to be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The veteran's reopened claim for an increased rating for his 
service-connected residuals of shrapnel wounds was received 
in August 1995.  During the prosecution of the claim, the 
criteria for evaluating muscle injuries were amended, and the 
amendment became effective on July 3, 1997.  62 Fed. Reg. 
30,235 (June 3, 1997).  When this case was before the Board 
in February 1998, the Board concluded that this revision to 
the rating schedule did not make any substantive changes to 
the criteria for evaluating muscle injuries.  Subsequent to 
the Board's decision, the Court in effect found that the 
changes were substantive, at least with respect to the 
gunshot wound of the forearm that was then before it.  
Fischer v. West, 11 Vet. App. 121, 123 (1998).    

Under the decision of the Court in Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991), where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary did so.  

Prior to July 3, 1997, moderately severe muscle disability 
from a missile wound contemplated a through-and-through or 
deep penetrating wound by a high velocity missile of small 
size or large missile of low velocity, with debridement or 
with prolonged infection or with sloughing of soft parts, and 
intermuscular cicatrization.  The service department records 
or other evidence showed hospitalization for a prolonged 
period in service for treatment of a wound of severe grade, 
and the record in the file showed consistent complaint of the 
cardinal symptoms of muscle wounds.  Objective findings 
included entrance scars that were relatively large and so 
situated as to have indicated the track of the missile 
through important muscle groups.  There were indications on 
palpation of moderate loss of deep fascia or moderate loss of 
muscle substance or moderate loss of the normal firm 
resistance of muscles compared with the sound side.  Tests of 
strength and endurance of muscle groups involved (compared 
with the sound side) gave positive evidence of marked or 
moderately severe loss.  38 C.F.R. § 4.56(c) (effective prior 
to July 3, 1997).  

Severe muscle disability from a missile wound contemplated a 
through-and-through or deep penetrating wound by a high 
velocity missile, or large or multiple low velocity missiles, 
or the explosive effect of a high velocity missile, or 
shattering bone fracture with extensive debridement or with 
prolonged infection and sloughing of soft parts, and 
intermuscular binding and cicatrization.  The service 
department records contained the same findings as for 
moderately severe disability of muscles, in aggravated form.  
Objective findings included extensive ragged, depressed, and 
adherent scars of the skin so situated as to have indicated 
wide damage to muscle groups in the track of the missile.  X-
ray examination might show minute multiple scattered foreign 
bodies that indicated the spread of intermuscular trauma and 
the explosive effect of the missile.  Palpation showed 
moderate or extensive loss of deep fascia or of muscle 
substance.  Soft or flabby muscles were shown in the wound 
area.  Muscles did not swell and harden normally in 
contraction.  Tests of strength or endurance compared with 
the sound side, or of coordinated movements, showed positive 
evidence of severe impairment of function.  In electrical 
tests, reaction of degeneration was not present, but a 
diminished excitability to faradic current compared with the 
sound side might be present.  Visible or measured atrophy 
might or might not be present.  Adaptive contraction of the 
opposing group of muscles, if present, indicated severity.  
Adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone, without true skin covering, in an area where bone was 
normally protected by muscle, indicated severe injury.  
Atrophy of muscle groups not included in the track of the 
missile, particularly of the trapezius and serratus in wounds 
in the shoulder girdle (traumatic muscular dystrophy), and 
induration and atrophy of an entire muscle following simple 
piercing by a projectile (progressive sclerosing myositis), 
might be included in the severe group if there was sufficient 
evidence of severity.  38 C.F.R. § 4.56(d) (effective prior 
to July 3, 1997).  

Under the rating schedule, as amended, a finding of 
moderately severe muscle disability is shown by a through-
and-through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  The service department record or 
other evidence shows hospitalization for a prolonged period 
for treatment of the wound.  The record shows consistent 
complaint of cardinal signs and symptoms of muscle disability 
as defined in 38 C.F.R. § 4.56(c) and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings include entrance and (if present) exit scars 
indicating the track of the missile through one or more 
muscle groups.  There are indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with the sound side.  Tests of strength and 
endurance compared with the sound side demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56(d)(3).  

Severe muscle disability is shown by a through-and-through or 
deep penetrating wound due to a high-velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The service department 
record or other evidence shows hospitalization for a 
prolonged period for treatment of the wound.  There is a 
record of consistent complaint of the cardinal signs and 
symptoms of muscle disability, as defined in 38 C.F.R. § 
4.56(c), worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings include ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in the wound 
area.  Muscles swell and harden abnormally in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  If present, the 
following are also signs of severe muscle disability:  

(A) X-ray evidence of minute multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive effect 
of the missile;  

(B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where the bone is normally 
protected by muscle;  

(C) Diminished muscle excitability to 
pulsed electrical current in 
electrodiagnostic tests;  

(D) Visible or measurable atrophy;  

(E) Adaptive contraction of an opposing 
group of muscles;  

(F) Atrophy of muscle groups not in the 
track of the missile, particularly of the 
trapezius and serratus in wounds of the 
shoulder girdle;  

(G) Induration or atrophy of an entire 
muscle following simple piercing by a 
projectile.  

38 C.F.R. § 4.56(d)(4).  

Under both the old and new version of the rating schedule, a 
20 percent evaluation is warranted for moderately severe 
injury to Muscle Group XI (posterior and lateral crural 
muscles).  A 30 percent evaluation requires severe muscle 
injury.  38 C.F.R. § 4.73, Diagnostic Code 5311.  


Analysis

The current evaluation contemplates a moderately severe 
muscle injury.

The joint motion points out that the veteran's wounds have at 
times been described as superficial and at other times as 
penetrating.  The Board is unable to explain why some medical 
professionals described the wounds as superficial while 
others have described them as penetrating.  The Board's 
efforts to obtain more information in this regard have been 
thwarted by the veteran's failure to report for necessary 
examination.  The fact remains, however, that a deep 
penetrating wound is a criterion of a moderately severe 
muscle injury as well as of one that is severe under the old 
and new versions of 38 C.F.R. § 4.56.  Thus, a finding that 
the wound was penetrating would not, by itself, demand a 
conclusion that the injury was severe.  No known medical 
professional has found through-and-through or deep 
penetrating wounds such as could be indicative of severe 
injury

The fact that the veteran was hit by multiple shell fragments 
does not, by itself, establish severe injury; it is merely 
one indicator of severe injury.  The service medical records 
and other medical evidence show that the wounds were to the 
anterior and lateral regions of the right calf at the upper 
one-third of the tibia.  X-rays of the right lower leg on VA 
examination in December 1962 revealed one metallic foreign 
body about 6 to 7 millimeters in length at the level of the 
junction of the upper and middle one-thirds of the leg.  
Several other smaller metallic foreign bodies were visible in 
the region of the proximal tibia, that is, the portion of the 
tibia closest to the knee.  The X-ray study in December 1995 
revealed small shrapnel fragments overlying the proximal 
tibia with no arthritic changes.  

Such wounds were inevitably close to the bone, but because 
the surface of the skin in that region is also close to the 
bone, it is not inconsistent to find that the wounds were 
essentially superficial.  It bears repeating that the 
evidence is unequivocal in showing no bone, artery or nerve 
involvement.  Nor is there any showing of prolonged 
infection, sloughing of soft parts, or intermuscular binding 
and scarring.  (Sloughing of soft parts is the process of the 
separation of necrotic tissue from viable portions of the 
body.  See Dorland's Illustrated Medical Dictionary 1536 
(28th ed. 1994)).  

The service medical records show that the veteran was 
hospitalized for just under three weeks and was then returned 
to duty without further evidence of complaint regarding his 
shrapnel wounds during service or for a number of years 
thereafter.  There is no evidence that he was hospitalized 
following service for treatment of his shrapnel wounds.  
There is thus no showing of hospitalization for a prolonged 
period for treatment of his shrapnel wounds.  

Prior to July 3, 1997, the cardinal symptoms of muscle 
disability were weakness, fatigue-pain, and uncertainty of 
movement, while the cardinal signs of muscle disability were 
loss of power, lowered threshold of fatigue, and impairment 
of coordination.  38 C.F.R. § 4.54 (effective prior to July 
3, 1997).  On and after July 3, 1997, the cardinal signs and 
symptoms of muscle disability for rating purposes are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  38 
C.F.R. § 4.56(c).  

Although the veteran now complains of pain in his right leg 
due to his shrapnel wounds, he did not seem to have any 
particular trouble with his leg when VA examined him in 
December 1962.  In fact, the record is devoid of any showing 
of consistent complaint of the cardinal signs and symptoms of 
muscle disability such as loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  When examined on 
admission to a private hospital in March 1994 for treatment 
of renal cancer, his extremities were without edema and he 
had good peripheral pulses.  He was grossly intact 
neurologically.  No complaints of right leg pain were noted.  

The history elicited on VA examination in December 1995 
suggested that a recent back injury contributed significantly 
to the veteran's symptomatology in the right lower extremity, 
although his complaint of occasional muscle spasm in the 
right calf cannot be disassociated from his service-connected 
symptoms.  However, the pain and muscle spasm noted in the 
right calf seem to be the only signs or symptoms of muscle 
disability currently demonstrated.  Although the veteran 
complains that he cannot take Ibuprofen for pain because his 
physician has informed him that it would destroy his 
remaining kidney, pain is contemplated in the rating already 
assigned for his service-connected muscle injury.  

When examined by VA in December 1995, the veteran reported 
that he had intermittent pain in the right leg but that this 
did not stop him from working.  He added that he had worked 
as a schoolteacher following service and that he retired in 
1989.  There is thus no evidence of an inability to keep up 
with work requirements as a consequence of the service-
connected shrapnel wounds.  

The medical evidence does not show that the scars resulting 
from the service-connected shrapnel wounds are ragged, 
depressed, and adherent.  Since service, the scars have been 
consistently described as well-healed, nontender, and 
nonadherent.  There has been no reported loss of deep fascia 
or muscle substance, nor have the right calf muscles been 
shown to be soft, flabby, swollen, hardened, or contracted.  

No reduction of muscle strength has been reported, and no 
muscle atrophy was found on the VA examination in December 
1995.  While he has complaints of pain and occasional muscle 
spasms in the right calf, no other functional limitations 
have been noted anywhere in the record.  Severe impairment of 
strength, endurance or coordinated movement of the right calf 
muscles has not been reported in the clinical record.  

The difficulty that the veteran claims he experiences in 
standing and walking appears to be due to a combination of 
factors.  Although the pain and muscle spasm from the 
shrapnel wounds may contribute to these difficulties, the 
medical evidence shows that his symptoms are caused at least 
in part by non-service-connected factors such as arthritis in 
his back and residuals of the injury he sustained in 1995.  
Manifestations not resulting from the service-connected 
disability may not be used in establishing the service-
connected evaluation.  38 C.F.R. § 4.14 (2001).  In any 
event, these symptoms would not.

The Board notes that X-rays were interpreted in December 1995 
as showing small shrapnel fragments overlying the anterior 
proximal tibia without evidence of arthritic changes.  The 
evidence does not show, however, that the foreign bodies 
thereby visualized have caused intermuscular trauma resulting 
in any significant impairment of the right lower extremity.  
As noted above, the scars have not been shown to be adherent 
and thus are not shown to be adhesive to the long bones of 
the right lower extremity or to result in epithelial sealing 
over the bone rather than true skin covering in an area where 
the bone is normally protected by muscle.  

The record contains no evidence of electrodiagnostic testing 
of the muscles of the right lower leg.  However, the record 
is completely devoid of objective evidence of neurologic 
impairment due to the service-connected shrapnel wounds.  The 
record is similarly devoid of evidence of visible or 
measurable muscle atrophy, adaptive contraction of an 
opposing group of muscles, or atrophy of muscle groups not in 
the track of the missiles.  Finally, there is no showing of 
the induration or atrophy of an entire muscle following 
simple piercing by a projectile.  The VA examiner in December 
1995 expressly found that there was no muscle atrophy or 
tenderness in the calf muscle and that the veteran had muscle 
strength of 5/5 in both lower extremities.  

A consideration of the criteria for severe muscle injury in 
effect prior to July 3, 1997, shows that those criteria are 
essentially identical to the criteria that became effective 
on that date.  The new criteria set forth in 38 C.F.R. § 
4.56(d)(4) (2001) are arranged in a somewhat different 
fashion, but they express the same findings that, if present, 
are indicative of severe muscle injury.  Similarly, the 
rating criteria contained in Diagnostic Code 5311 prior to 
July 3, 1997, are identical to the rating criteria contained 
in that rating code as effective on July 3, 1997.  

As the evidence is not so evenly balanced as to raise doubt 
concerning any material issue, the claim for an increased 
rating for service-connected residuals of shrapnel wounds of 
the right calf with multiple retained foreign bodies must be 
denied.  38 U.S.C.A. § 5107(b).  

As indicated above, the shrapnel wound scars have been 
consistently described as well-healed, nontender, and 
nonadherent.  The VA examiner in December 1995 noted a well-
healed, nontender scar on the lateral aspect of the right leg 
with no keloid formation.  There is thus is no showing that 
the service-connected shrapnel wound scars are poorly 
nourished with repeated ulceration or are tender and painful 
on objective demonstration.  38 C.F.R. § 4.118, diagnostic 
codes 7803, 7804 (2001).  As the scars have been found to be 
nonadherent, they are not shown to result in limitation of 
function of the part affected.  38 C.F.R. § 4.118, Diagnostic 
Code 7805.  Accordingly, the Board concludes that a separate 
compensable evaluation for scars of the right calf as 
residuals of the service-incurred shrapnel wounds is not 
warranted under the Court's holding in Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).  

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 
12 Vet. App. 477(1999), opinion withdrawn and appeal 
dismissed sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099.  See VAOPGCPREC 11-00 (all of the Act's 
provisions apply to claims filed before the effective date of 
the Act but not final as of that date); Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

On August 29, 2001, the final rules to amend VA adjudication 
regulations to implement the provisions of the VCAA were 
published in the Federal Register.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The Board notes, however, 
that except with respect to regulations governing 
applications to reopen previously and finally denied claims, 
the provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided by the VCAA.  
66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).  

Under the VCAA, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  Here, 
the veteran and his representative were notified by the 
statement of the case issued in May 1996 of the evidence that 
the RO relied on, the applicable law, and of the RO's 
rationale in denying the claim.  Subsequent actions before 
the Court and the Board discussed the applicable law and the 
relevant evidence in considerable detail.  

Although the veteran informed VA of outstanding medical 
evidence, this evidence turned out to be mostly irrelevant to 
the issue before the Board.  Moreover, the veteran did not 
respond to December 1999 correspondence from the RO pursuant 
to the Board's remand the previous month requesting that he 
identify all of the medical facilities at which he recently 
received treatment for his service-connected residuals of 
shrapnel wounds of the right calf.  This correspondence also 
afforded him the opportunity to submit additional evidence 
regarding his claim.  The Board also notes that the 
supplemental statement of the case provided to the veteran 
and his representative in May 2001 discussed the evidence in 
the context of the new rating criteria.  In effect, during 
the prosecution of this claim, the RO has rated the service-
connected shrapnel wounds of the right calf under both the 
old and the new rating criteria.  No prejudice has accrued to 
the veteran in this case with respect to the rating of his 
service-connected disability.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

The Board therefore finds that VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  VA also has a duty under the VCAA to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  The Board attempt to do this when, 
in the remand of November 1999, it requested that the veteran 
be afforded a VA examination to determine the extent of his 
service-connected shrapnel wounds of the right calf.  He 
failed to appear for the examination scheduled in conjunction 
with his claim.  

The Board notes that the claim now on appeal is a claim for 
increase, which is defined as any application for an increase 
in the rate of a benefit being paid under a current award.  
38 C.F.R. § 3.160(f) (2001).  

Under regulations in effect at all times material to this 
appeal, when entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination, the claim 
"shall be denied" if, as here, it is claim for increase.  
38 C.F.R. § 3.655(a), (b) (2001).  The record shows that the 
veteran's latest address of record was the same throughout 
the prosecution of this claim and that no good cause for 
failing to report for the VA examination requested by the 
Board and scheduled for March 2000 can be gleaned from the 
record.  The Board's remand resulted from the Court's Order 
dated in April 1999 that vacated the February 1998 Board 
decision denying the claim for increase.  The Court's 
rationale, as set forth in the joint motion, was that the 
Board had failed to rely on independent medical evidence in 
reaching its conclusion that the service-connected shrapnel 
wounds were not deep penetrating wounds.  Thus, the VA 
examination scheduled in conjunction with the claim on appeal 
was necessary to establishing entitlement to the increase 
claimed by the veteran.  

Although Holliday v. Principi, 14 Vet. App. 280, 284-86 
(2001), held that all of the sections of the VCAA were 
retroactive, the Court has also held that the holding in 
Holliday "was not intended to stand for the proposition that 
the VCAA requires remand of all pending claims and that this 
Court may not decide that the VCAA could not affect a pending 
matter."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).  VA is not required to provide assistance to the 
veteran "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  
38 U.S.C.A. § 5103A(a)(2) (West Supp. 2001).  The record in 
this case demonstrates the futility of any further 
evidentiary development.  There is no reason to believe that 
the veteran will provide the evidence requested in December 
1999 or that he will report for a scheduled VA examination.  

In the circumstances of this case, a remand would serve no 
useful purpose and would exalt form over substance.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Further development of this 
claim and further expending of VA's resources with respect to 
it are not warranted.  


ORDER

An increased evaluation for residuals of shrapnel wounds of 
the right calf with multiple retained foreign bodies is 
denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

